                                            Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 1 of 14


    JS 44 (Rev. 06/17)                                                                                    CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SHE INS!RUCT/ONS ON NFXT PAGt:· OF THIS FORM.)

    'rv,~~ali~~~~TIFFS                                                                                                                     DEFENDANTS
                                                                                                                                          County 6f1.eti1gh


        (b) County of Residence of First Listed Plaintiff                                       _L_e_h~ig~h
                                                                                                          ________                          County of Residence of First Listed Defendant                              _________
                                                                                                                                                                                                             _L~e_h~ig~h
                                              (D<C1'f'T IN U.S.          l'LAINT!,.FCASl,~S)                                                                          (IN U.S. f'IAIN'l"/l·F CASl:"S ONl.Y)
                                                                                                                                            NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                          THE TRACT OF LAND INVOLVED.

        ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                                     I      Attorneys (!f Known)
    Hahalis & Kounoupis, P.C., 20 E Broad St, Bethlehem, PA 18018
    610-865-2608


    II. BASIS OF JURISDICTION (!'lace an")(" 1110neRoxOnly)                                                                1111. CITIZENSHIP OF PRINCIPAL PARTIES (l'lacean                                              "X" in One Roxfhrl'lmnri(/
                                                                                                                                     (For Dil'ersily ( 'ases Only)                                               and One RoxjiJr IJefendam)
    0 I     U.S. Government                              ~ 3       Federal Question                                                                               PTF             DEF                                            PTF      DEF
               Plaintiff                                             (U.S. Gorernment Not a Party)                              Citizen of This State             0 I             0         Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                                              of Business In This State

    0 2     U.S. Government                              0 4       Diversity                                                    Citizen of Another State              0 2         0     2   Incorporated and Principal Place     0 5      0 5
               Defendant                                             (Indicate Cilizenship <~(Parties in Item l/J)                                                                             of Business In Another State

                                                                                                                                Citizen or Subject of a               0 3         0         Foreign Nation                       0 6      0 6
                                                                                                                                  Foreign Count1
    IV. NATURE OF SUIT ---- -··· ..                 \"                            ---- ·-·--·   """//                                                                                  ··- ···-·-. ------ --             d
                                                                                                                                                                                                         •,;
I                                                                                                                                    FORFEIT''"• PENAt.Ty·                   H«                                      OTHER STJ\\lltl'FES ;        I
           , ·'·"G(!l'NTRAl!;T,i··'· "'·'''';:···        '; '"fo
                                                                      "'"'""'''      · · - 'TORTS •·                                                                                  'BANKRUPTOYf''
    0 110 Insurance                                        PERSONAL INJURY                            PERSONAL INJURY           0 625 Drug Related Seizure                  0 422 Appeal 28 USC 158            0 375 False Claims Act
    0 120 Marine                                    0     310 Airplane                             0 365 Personal Injury -                of Prope11y 21 USC 881            0 423 Withdrawal                   0 376 Qui Tam (31 USC
    0 130 Miller Act                                0     315 Airplane Product                            Product Liability     0 690 Other                                           28 USC 157                         3729(a))
    0 140 Negotiable Instrument                                  Liability                         0 367 Health Care/                                                                                            0 400 State Reappo11ionment
    0 150 Recove1y of Overpayment                   0     320 Assault, Libel &                           Phannaceutical                                                     ;;.,.• PROPEO:TY'RrGHTS' .,. •· 0 410 Antitrust
          & Enforcement of Judgment                              Slander                                 Personal lnjmy                                                      0 820 Copyrights                    0 430 Banks and Banking
    0 151 Medicare Act                              0     330 Federal Employers'                         Product Liability                                                   0 830 Patent                        0 4 50 Commerce
    0 152 Recove1y of Defaulted                                  Liability                         0 368 Asbestos Personal                                                   0 835 Patent - Abbreviated          0 460 Deportation
          Student Loans                             0     340 Marine                                     lnjuiy Product                                                                  New Drug Application    0 470 Racketeer lnflnenced and
          (Excludes Veterans)                       0     345 Marine Product                              Liability                                                          0 840 Trademark                            Corrupt Organizations
    0 153 Recove1y of Overpayment                                Liability                          PERSONAL PROPERTY           ••              LABOR'$A.\,~   }'',         ·•···· ..SOCIAL SE"IJRITY. ·      '- 0 480 Consumer Credit
          of Veteran's Benefits                     0     350 Motor Vehicle                        0 370 Other Fraud            0 710 Fair Labor Standards                   0 861 HIA(I395ft)                   0 490 Cable/Sat TV
    0 160 Stockholders' Suits                       0     3 55 Motor Vehicle                       0 371 Truth in Lending                 Act                                0 862 Black Lung (923)              0 850 Securities/Commodities/
    0 190 Other Contract                                        Product Liability                  0 380 Other Personal         0 720 Labor/Management                       0 863 DIWC/DIWW (405(g))                    Exchange
    0 195 Contract Product Liability                0     360 Other Personal                             Prope11y Damage                  Relations                          0 864 SSI D Title XVI               0 890 Other Statuto1y Actions
    0 196 Franchise                                             Injury                             0 385 Property Damage        0 740 Railway Labor Act                      0 865 RSI (405(g))                  0 891 Agricultural Acts
                                                    0     362 Personal lnjrny -                          Product Liability      0 751 Family and Medical                                                         0 893 Environmental Matters
                                                                Medical Maloractice                                                       Leave Act                                                              0 895 Freedom of Jnfonnation
I       't:ifu:¥4RE~J!ROPER'tr".'l§f'''''.                . ·· CI\llt Rll:tRTS '"; .,.            ·;'PIUSONE"R PETITIONS        0 790 Other Labor Litigation                                       stwrs
                                                                                                                                                                                  : .FE'l>EttAt f;\;:te                  Act
    0   210 Land Condemnation                       0 440 Other Civil Rights                            Habeas Corpus:          0 791 Employee Retirement                    0 870 Taxes (U.S. Plaintiff         0 896 Arbitration
    0   220 Foreclosure                             0 441 Voting                                   0    463 Alien Detainee                Income Security Act                            or Defendant)           0 899 Administrative Procedure
    0   230 Rent Lease & Ejecnnent                  0 442 Employment                               0    510 Motions to Vacate                                                0 871 IRS-Third Party                      Act/Review or Appeal of
    0   240 Torts to Land                           0 443 Housing/                                          Sentence                                                                     26 USC 7609                    Agency Decision
    0   245 Tort Product Liability                           Accommodations         0                   530 General                                                                                              0 950 Constitutionality of
    0   290 All Other Real Property                 C!I: 445 Amer. w/Disabilities - 0                   535 Death Penalty              · IMMIGRA11lQ!':I\.                                                              State Statutes
                                                             Employment                                 Other:                  0 462 Naturalization Application
                                                    0 446 Amer. w/Disabilities - 0                      540 Mandamus & Other    0 465 Other Immigration
                                                             Other                  0                   550 Civil Rights                  Actions
                                                    0 448 Education                 0                   555 Prison Condition
                                                                                                   0    560 Civil Detainee -
                                                                                                            Conditions of
                                                                                                            Confinement

    V. 0 RIG IN             (!'lace an "X" in One Rox Only)
~ I         Original                0 2 Removed from                                0      3      Remanded from           0 4 Reinstated or           0    5 Transferred from               0 6 Multidistrict            0 8 Multidistrict
            Proceeding                  State Court                                               Appellate Court             Reopened                       Another District                   Litigation -                 Litigation -
                                                                                                                                                               (.<pecify)                       Transfer                     Direct File
                                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversi~v);
                                                          IBrief description of cause:
    VI. CAUSE OF ACTION ADA, as amended, 42 U.S.C. §12101 et seq. and FMLA, 29 U.S.C. § 2601 et seq.
                          Disabilitv-based discrimination and retaliatorv practices, as well as other improper conduct
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION           DEMAND$                         CHECK YES only ifdemanded in complaint
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                 JURY DEMAND:        ls;( Yes   ONo
    VIII. RELATED CASE(S)
                           (See instructum.~):
          IF ANY                               JUDGE                                            DOCKET NUMBER
    DATE
    06/17/2019
    FOR OFFICE USE ONLY

        RECEIPT#                             AMOUNT                                                        APPLYING IFP                                    JUDGE                                   MAG. JUDGE
                            Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 2 of 14

                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                      (to be used by counsel or prose plaintiff to indicate the category of the case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff:                                              841 N. Sherman St., Allentown, PA 18109
Address of Defendant:                                                  17 South 7th St., Allentown, PA 181O1
 Place of Accident, Incident or Transaction:                                                              Allentown, PA


RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ _ _ _ _ _ __                          Judge: _ _ _ _ _ _ _ _ _ _ _ _~                              Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 I.    Is this case related to property included in an earlier numbered suit pending or within one year                           YesD                  No[{]
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          YesD                  No[{]
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                             YesO                  No[{]
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or prose civil rights                           YesD                  No[{]
       case filed by the same individual?

I certify that, to my knowledge, the within case                                                  case now pending or within one year previously terminated action in
this court except as noted above.
DATE        06/17/2019                                                                                                                            312324
                                                                                                                                            Attorney l.D. #(if applicable)


CIVIL: (Place a     '1 in one category only)
A.             Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

D      t.   Indemnity Contract, Marine Contract, and All Other Contracts                    D     I.    Insurance Contract and Other Contracts
D      2.   FELA                                                                            D     2.    Airplane Personal Injury
D      3.   Jones Act-Personal Injury                                                       D     3.    Assault, Defamation
D      4.   Antitrust                                                                       D     4.    Marine Personal Injury
D      5. Patent                                                                            D     5.    Motor Vehicle Personal Injury
D      6. Labor-Management Relations                                                        D     6.    Other Personal Injury (Please specify): _ _ _ _ _ _ _ _ __
0      7. Civil Rights                                                                      D     7.    Products Liability
D      8. Habeas Corpus                                                                     D     8.    Products Liability - Asbestos
D      9. Securities Act(s) Cases                                                           D     9.    All other Diversity Cases
D      IO. Social Security Review Cases                                                                 (Please s p e c i f y ) : - - - - - - - - - - - - - - - - - -
D      i 1. All other Federal Question Cases
            (Please s p e c i f y ) : - - - - - - - - - - - - - - - - - - -



                                                                           ARBITRATION CERTIFICATION
                                                   (The effect of this certificalion is lo remove !he case from eligibility for arbilralion.)

!, _ _ _Rebecca
         ____   E._
                  Mitchell
                    _ _ _ _ _ , counsel of record or prose plaintitr: do hereby certify:


      [Z]     Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


      D        Relief other than monetary damages is sough •.


DATE        06/17/2019                                                                                                                            312324
                                                                                                        •/ntijf                             Auorney l.D. #(if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

01·. 609 (5"2018)
         Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 3 of 14




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

        Magali Barillas                                                     CIVIL ACTION

                       v.
        County of Lehigh                                                    NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                 ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                             ( )

(f) Standard Management - Cjlses that do not fall into any one of the other tracks.                (x)


June 17, 2019                                                      Plaintiff, Magali Barillas
Date                                                                    Attorney for
610-865-2608                   610-691-8418                           hklaw@ptd.net

Telephone                          FAX Number                           E-Mail Address


(Civ. 660) 10/02
            Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 4 of 14




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAGALI BARILLAS,                                       CIVIL ACTION
    Plaintiff,
                                                       No.:
       v.

COUNTY OF LEHIGH,
    Defendants.                                       JURY TRIAL DEMANDED

                                           COMPLAINT

I. PRELIMINARY STATEMENT

       This is an action for an award of damages, declaratory and injunctive relief, attorneys' fees

and other relief on behalf of Plaintiff, Magali Barillas (hereinafter "Plaintiff'). Plaintiff is an

employee of the County of Lehigh (hereinafter "Lehigh") in Allentown, Pennsylvania, who has

been harmed by disability-based discrimination and retaliatory practices, as well as other improper

conduct by Lehigh.

       This action is brought under the Americans with Disabilities Act ("ADA"), as amended,

42 U.S.C. §12101 et seq. and the Family Medical Leave Act ("FMLA"), 29 U.S.C. § 2601 et seq.

II. JURISDICTION AND VENUE

       1. The jurisdiction and venue of this Court is invoked in this District pursuant to 28 U.S.C.

             § 13 31 as arising under the laws of the United States, and in particular the Americans

             with Disabilities Act ("ADA"), as amended, 42 U.S.C. §12101 et seq. and the Family

             Medical Leave Act ("FMLA"), 29 U.S.C. § 2601 et seq.

       2. Venue is proper in the Eastern District of Pennsylvania as some or all of the events

            complained of herein occurred in Lehigh County, Pennsylvania.

       3. All conditions precedent to the institution of this suit have been fulfilled.
       Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 5 of 14




     4. Plaintiff has invoked the procedure set forth in the ADA. On or about July 6, 2018,

         Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

         Commission ("EEOC"), which was jointly filed with the Pennsylvania Human

         Relations Commission ("PHRC"), against Lehigh alleging, inter alia, disability-based

        employment discrimination and retaliation. On March 19, 2019, a Notice of Right to

        Sue was issued by the EEOC.

     5. This action has been filed within ninety (90) days ofreceipt of said Notice.

     6. As to the FMLA claim, this action has been filed within two (2) years of the last

        violation of the FMLA.

III. PARTIES

     7. Plaintiff is a 47-year-old female citizen and resident of the Commonwealth of

        Pennsylvania. Plaintiff at all times relevant herein was employed by Lehigh.

     8. At all times relevant herein, Plaintiff was an "employee" as defined by the ADA, 42

        U.S.C. § 12111(4), and is subject to the provisions of this Act.

     9. At all times relevant herein, Plaintiff was a "person" as defined the ADA, 42 U.S.C. §

        12111 (7), and is subject to the provisions of said Act.

     10. At all times relevant herein, Plaintiff was "disabled" as defined by the ADA, 42 U.S.C.

        § 12102(1 ), and is subject to the provisions of said Act.

     11. At all times relevant herein, Plaintiff was a "qualified individual" as defined by the

        ADA, 42 U.S.C. § 12111(8), and is subject to the provisions of said Act.

     12. Lehigh is a county of the third class located in southeastern Pennsylvania with the city

        of Allentown as its county seat, and is a Home Rule Charter form of local government.
       Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 6 of 14




         The Lehigh County Department of Corrections operates the Lehigh County Jail.

     13. At all times relevant herein, Lehigh was an "employer" as defined by the ADA, 42

         U.S.C. § 12111(5), and is subject to the provisions of said Act.

     14. At all times relevant herein, Lehigh was a "person" as defined by the ADA, 42 U.S.C.

         § 12111 (7), and is subject to the provisions of said Act.

     15. At all times relevant hereto, Lehigh acted by and/or failed to act by and through the

         conduct of its officers, managers, agents and employees, all acting within the scope and

         course of their employment.

     16. Lehigh has, acting through its agents, servants and representatives, on more than one

         occasion, met with Plaintiff, and has heard allegations from Plaintiff of disability-based

         harassment, disability-based discrimination, and retaliation.

     17. At all relevant times herein, Lehigh knew, or had reason to know, of the actions and

        inaction alleged herein and/or has personally participated in some of said actions and

        is ultimately responsible for same.


     18. At all times material hereto, Lehigh employed more than fifteen employees.


     19. At all times material hereto, Lehigh employed more than fifty employees within a

        seventy-five mile radius.


IV. CAUSES OF ACTION

     20. Plaintiff is a 47-year-old female employee hired by Lehigh on or around February 27,

        2006 as a Corrections Officer.

     21. At all times relevant hereto, Plaintiff was qualified for her position and performed her

        job duties in a proper and competent manner.
  Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 7 of 14




22. At all times relevant hereto, Plaintiffs supervisors were Janine Donate ("Donate"),

   then Warden of Lehigh County Jail, now Lehigh County Director of Corrections;

   Deputy Warden for Security Robert McFadden ("McFadden"), and Darbe George

   ("George"), Human Resources.

23. In or around February 2017, Plaintiff was diagnosed with a medical condition that

   required hospitalization. Lehigh was on specific notice of Plaintiffs condition, as she

   requested FMLA leave, which Lehigh purported to grant, and at all times was in contact

   with Donate and George.

24. Plaintiffs serious medical condition is a disability as that term is defined by the ADA,

   as amended by the ADAAA, because it substantially limited her in one or more major

   life activities, including digestion, the processing of bodily waste, and the expulsion of

   intestinal material.

25. Plaintiff was able to perform all of the essential functions of her position with or

   without accommodation, and Plaintiff was able to return to work within a month.

26. However, on or about September 12, 2017, Plaintiff began experiencing

   complications as a result of her medical condition, and ultimately required a surgical

   procedure.

27. Lehigh again had specific notice of Plaintiffs condition, as she requested FMLA

   leave and accommodation by way of leave after the expiration of her FMLA leave,

   which Lehigh purported to grant.
  Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 8 of 14




28. Plaintiff was released to full duty on or about December 17, 2017, and provided

    Lehigh with a note from her treating provider on or about December 12, 2017,

    indicating that she had no restrictions.

29. The note, however, indicated that Plaintiff had a stoma.

30. George contacted Plaintiff, and indicated that Lehigh had "concerns" about Plaintiff

    returning to work with the stoma. Specifically, McFadden questioned what would

   happen if the stool "came out."

31. Plaintiff explained that she would only possibly need extra time in the restroom, that

    she would be protected from impact by a stoma guard, and that she was not

   "contagious."

32. Plaintiffs union representative offered to cover the cost of a stoma guard, and the

   stoma guard proposed was specifically listed as being ideal for active duty police

   officers, firefighters, and military personnel.

33. Despite being provided with this information, and without engaging in the ADA's

   mandated interactive process to conduct an individualized assessment of Plaintiffs

   abilities, Lehigh refused to permit Plaintiff to return to work,

34. In response, Plaintiffs treating provider wrote another note clearing her to return to

   work.

35. On or about December 19, 2017, Plaintiff advised George that her doctor wrote

   another note clearing her to return to work.

36. George became agitated, raising her voice, and stating that another "excuse" wasn't

   needed.
  Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 9 of 14




3 7. As a result, Plaintiff had to request an extension of her leave, and George informed

    Plaintiff that she would be terminated if she did not return by March 13, 2018.

38. Lehigh ultimately extended this deadline to May 13, 2018.

39. Feeling that she had no choice given the imminent termination of her job, Plaintiff

    underwent a surgical reversal more quickly than recommended in or around spring

    2018.

40. On or about April 9, 2018, Plaintiff sent a letter to Edward Hozza, Director of

    Administration for Lehigh, engaging in protected conduct, and, inter alia, asserting

    that she had been discriminated against in violation of the ADA.

41. Plaintiffs treating physician again released her to return to work on May 27, 2018.

42. This time, however, Lehigh accepted the doctor's note and permitted Plaintiff to

    return to work.

43. Shortly after her return to work, in or around July 2018, Plaintiff was notified that

   there was a "perception" by McFadden that she was being given "special treatment"

   with regard to assignments.

44. Following this notification, Plaintiff has only been given assignments that bring her

   into direct contact with Lehigh's inmate population.

45. Plaintiff has objected and requested rotation of assignments, which is given to every

   other corrections officer. Lehigh, however, has failed to take any remedial action.

46. Plaintiff believes and therefore avers that the failure of Lehigh to return her to work

   following her release on December 17, 2017 was a violation of the ADA due to the

   aforementioned conduct.
 Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 10 of 14




47. Plaintiff believes and therefore avers that the failure to rotate her assignments and

    requiring her to work in constant contact with inmates is in retaliation for her having

    exercised her rights under the ADA and FMLA, namely requesting and/or using leave

   or a reasonable accommodation, in violation of the ADA and FMLA.

48. Lehigh's failure to return Plaintiff to work on December 17, 2017 despite having a

   release from her treating physician was in retaliation and/or discrimination for

   Plaintiff having exercised her FMLA rights. See 29 U.S.C. § 2615(a), 29 C.F.R. §

   825.220(c).

49. Plaintiff was treated in a different and disparate manner with regard to workplace

   standards than other employees.

50. Specifically, Plaintiff is aware of accommodations being granted to other employees,

   yet Lehigh failed to engage in the ADA's mandated interactive process to perform an

   individualized assessment to determine what her capabilities were.

51. Lehigh was responsible and liable for the conduct of its principals, employees, and

   agents for subjecting Plaintiff to a discriminatory employment and work environment,

   and for failing to protect Plaintiff from unlawful conduct.

52. As a direct result of the hostile and antagonistic conduct by Lehigh's supervisory

   employees, Plaintiff was deprived of her employment following her December 17,

   201 7 release.

53. Plaintiffs longevity pay has been delayed by the time that Plaintiff was wrongfully

   held out of work by Lehigh.
 Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 11 of 14




54. Following her return, Lehigh has improperly counted days Plaintiff has had to take

    due to flare-ups of her condition-which are covered by the ADA-under Lehigh's

    sick leave and tardiness control policy, resulting in an accumulation of points

    warranting a one-day suspension to occur June 18, 2019.

55. As a direct result of Lehigh's conduct, Plaintiff has been irrevocably damaged.

56. As a direct result of Lehigh's above-stated conduct, Plaintiff has suffered ongoing

    back-pay and front-pay losses.

57. As a direct result of Lehigh's above-stated conduct, Plaintiff has suffered and continues

    to suffer emotional, psychological, and physical distress and humiliation.

58. As a direct result of Lehigh's above-stated conduct, Plaintiffs career, professional and

   job opportunities have been impaired and damaged and she has suffered a loss of

    earnings and earning capacity.

                                 COUNT I
                            PLAINTIFF v. LEHIGH
                           VIOLATION OF THE ADA

59. Paragraphs 1through58, inclusive, are incorporated by reference as if fully set forth at

    length herein.

60. At all times relevant herein, Plaintiff was disabled, had a record of a disability, and

   was regarded as and/or perceived as disabled by Lehigh.

61. Plaintiff was able to perform all of the essential functions of her position with or

   without accommodation.
 Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 12 of 14




62. By reason of the conduct set forth above, Lehigh intentionally, knowingly, and

    purposefully violated the ADA by invidiously discriminating against the qualified

    Plaintiff who had a disability.

63. By its actions and inactions through its agents, servants, and representatives, Lehigh

    created, maintained, and permitted to be maintained a work environment, which was

   hostile to persons such as Plaintiff who have a record of or are perceived as having a

   disability.

64. As a direct result of Plaintiffs disability and/or request for accommodation, Lehigh

   failed to return Plaintiff to work following her December 17, 2017 release.

65. Lehigh's aforesaid actions were outrageous, egregious, malicious, intentional, willful,

   wanton, and in reckless disregard of Plaintiffs rights.


                                     COUNT II
                                PLAINTIFF v. LEHIGH
                            RETALIATION UNDER THE ADA

66. Paragraphs 1 through 65 inclusive, are incorporated by reference as if fully set forth

   at length herein.

67. By the acts complained of, Lehigh has retaliated against Plaintiff for exercising her

   rights under the ADA, namely requesting and/or using leave or a reasonable

   accommodation, in violation of the ADA.

68. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary

   damages as a result of Lehigh's retaliatory practices unless and until this Court grants

   relief.
         Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 13 of 14




                                              COUNT III
                                         PLAINTIFF v. LEHIGH
                                       VIOLATION OF THE FMLA

       69. Paragraphs 1 through 68, inclusive, are incorporated by reference as if fully set forth

           at length herein.

       70. Lehigh's actions as set forth above constitute a violation of the Family and Medical

           Leave Act, including without limitation 29 U.S.C. § 2615(a), and 29 C.F.R. §

           825.220(c).

       71. Lehigh's failure to reinstate Plaintiff to her position following her December 17, 2017

           release interfered with entitlements guaranteed to Plaintiff by the FMLA.

       72. The willful violation of Plaintiffs rights under the Act were done in the absence of

           good faith and reasonable grounds and this Court must award Plaintiff liquidated

           damages pursuant to 29 U.S.C. §2617(a).


V. PRAYER FOR RELIEF

       73. Paragraphs 1 through 72 inclusive, are incorporated by reference as if fully set forth at

           length herein.

       WHEREFORE, Plaintiff requests this Court to enter judgment in her favor and against

Lehigh and requests that this Court:

          (a) Exercise jurisdiction over her claims;

          (b) Award traditional tort remedies such as compensatory damages, pain and suffering,

              physical and emotional distress, economic loss, time loss, and severe emotional

               trauma;

          (c) Issue declaratory and injunctive relief declaring the above-described practices to be
        Case 5:19-cv-02631-JFL Document 1 Filed 06/17/19 Page 14 of 14




              unlawful, and enjoining their past and continued effects;

         (d) Order Lehigh compensate Plaintiff with a rate of pay and other benefits and

              emoluments to employment to which she would have been entitled had she not been

              subject to unlawful discrimination and/or retaliation;

         (e) Order Lehigh compensate Plaintiff with an award of front pay, if appropriate;

         (f) Order Lehigh compensate Plaintiff for the wages and other benefits and

             emoluments of employment lost, because of their unlawful conducts;

         (g) Order Lehigh pay to Plaintiff compensatory damages for future pecuniary losses,

             pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and other

             non-pecuniary losses as allowable;

         (h) Order Lehigh pay to Plaintiff pre- and post-judgment interest, costs of suit and

             attorney and expert witness fees as allowed by law; and

         (i) The Court award such other relief as is deemed just and proper.

VI. JURY DEMAND

      Plaintiff demands trial by jury.



                                                    Bl':L'UM«+41   \jVV•-'Y
                                                           ORGE S. KOUNOUPIS, ESQUIRE
                                                           BECCA E. MITCHELL, ESQUIRE
                                                        20 East Broad Street
                                                        Bethlehem, PA 18018
                                                        (610) 865-2608
                                                        Attorneys for Plaintiff
Dated: June 17, 2019
